DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 14, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the urine specimen is collected from the human user” in line 2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 4 recites “wherein the urine specimen is collected from an animal” in line 2, which is a method step in an apparatus claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 5 recites “wherein the urine specimen container is perpendicular to the planar component when received through the opening of the collection portion” in lines 1-3, which renders the claim indefinite.  Claim 1 connotes that the urine specimen container is not part of the claimed collection apparatus.  If it is not, claim 5 is merely a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
The term “approximately” in claim 14, line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The width of the outer perimeter has been rendered indefinite by use of the term “approximately”.
The term “approximately” in claim 15, line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The width of the inner portion has been rendered indefinite by use of the term “approximately”.
The term “approximately” in claim 17, line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The width of the linear components has been rendered indefinite by use of the term “approximately”.
The term “approximately” in claim 18, line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The length of the collection portion has been rendered indefinite by use of the term “approximately”.
The term “approximately” in claim 19, line 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The length of the planar component has been rendered indefinite by use of the term “approximately”.
The term “approximately” in claim 20, lines 2 and 3 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The length, width, and thickness of the handle portion has been rendered indefinite by use of the term “approximately”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Robles (US 2009/0076413 A1)(Robles).
In Regards to Claim 1: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), the urine 5specimen collection apparatus comprising: a collection portion comprising an outer periphery and an inner periphery (see Robles: Figure 1, element 16, ring), the inner periphery being defined by an opening (see Robles: Figure 1, element 26, inner periphery and paragraph [0061] “inner periphery 26 of the ring 16”); the opening extending through a width of the collection portion and being configured to receive a urine specimen container therein (see Robles: Figure 2 and Figure 4);  10a handle portion configured to be gripped by a user during use (see Robles: Figure 1, element 20, grip); and a planar component affixed between the handle portion and the collection portion (see Robles: Figure 1, element 22, elongated handle).
In Regards to Claim 3: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user, and wherein the urine specimen is collected from the human user (see Robles paragraph [0077] “a user…onto a person’s hand” and paragraph 0079 “generally contemplate a user and/or medical personnel manually holding and utilizing the devices”; it is clear from this language that the user would be a human and the specimen collected is from the human user; alternatively, the intended use does not structurally distinguish the claimed invention from the device of Robles).
In Regards to Claim 4: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user, and wherein the urine specimen is collected from an animal (see Robles paragraph [0077] “a user…onto a person’s hand” and paragraph 0079 “generally contemplate a user and/or medical personnel manually holding and utilizing the devices”; it is clear from this language that the user would be a human and the specimen collected is from the human user (which is an animal); alternatively, the intended use does not structurally distinguish the claimed invention from the device of Robles).
In Regards to Claim 5 Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the urine specimen container is perpendicular to the planar component when received through the opening of the collection portion (see Robles: Figure 4).
In Regards to Claim 6: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the opening is located in a center of the collection portion (see Robles: Figure 1).
In Regards to Claim 7: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the collection portion further comprises shaped members cut into or removed from the collection portion (see Robles: Figure 2, elements 14 and 30, and paragraph [0061]).
In Regards to Claim 8: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein each of the shaped members begins at the inner periphery and extends in a direction towards the outer periphery of the collection portion (see Robles: Figure 2, element 30).
In Regards to Claim 9: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the shaped members of the collection portion allow the collection portion to receive differing sized and shaped urine specimen containers (see Robles: Figures 3-5 and paragraph [0064]).
In Regards to Claim 10: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein each of the shaped members 20are spaced equidistant from one another (see Robles: Figure 2, elements 14 and 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of George (US 2020/0085455 A1)(George).
In Regards to Claim 2: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the handle portion is configured perpendicular to the planar component.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the handle portion is configured perpendicular to the planar component (see George: Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle and planar component as taught by Robles with the handle portion configured perpendicular to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	
In Regards to Claim 11: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), the urine specimen collection apparatus comprising:  16a collection portion and comprising an outer periphery and an inner periphery (see Robles: Figure 1, element 16, ring), the inner periphery being defined by an opening (see Robles: Figure 1, element 26, inner periphery and paragraph [0061] “inner periphery 26 of the ring 16”); the opening extending through a width of the collection portion and being configured to receive a urine specimen container therein (see Robles: Figure 2 and Figure 4);  5a handle portion, the handle portion being configured to be gripped by a user during use (see Robles: Figure 1, element 20, grip); and the planar component affixed between the handle portion and the collection portion (see Robles: Figure 1, element 22, elongated handle), but is silent to the collection portion having a teardrop shape and the handle portion being located perpendicular to the planar component.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the collection portion has a teardrop shape (see George: Figure 1, element 40) and the handle portion is configured perpendicular to the planar component (see George: Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collection component, handle and planar component as taught by Robles with the shape of the collection portion and the handle portion configured perpendicular to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	
In Regards to Claim 12: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein a pointed portion of the 10teardrop shape of the collection portion is affixed to the planar component.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein a pointed portion of the 10teardrop shape of the collection portion is affixed to the planar component (see George: Figure 1; Element 40 is attached to element 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the collection portion and planar component as taught by Robles with the shape of the collection portion and how it is affixed to the planar component of George in order to “facilitate manipulation of the specimen retrieval device” (see George paragraph [0046]). 	
In Regards to Claim 13: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the planar component comprises an inner portion surrounded by an outer perimeter.
George teaches a specimen retrieval device (see George: Abstract) with a handle portion (see George: Figure 1, element 25) and a planar component (see George: Figure 1, element 12) wherein the planar component comprises an inner portion surrounded by an outer perimeter (see George paragraph [0037] “inner shaft assembly 20 (FIG. 2) including an inner shaft 22 slidably positioned within the longitudinal bore 14 of the tubular body 12” and Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the planar component as taught by Robles with the planar component comprising an inner portion surrounded by an outer perimeter of George in order to “support the mouth 42 of the adjustable volume specimen bag 40” (see George paragraph [0044]). 
In Regards to Claims 14-15 and 18-20: Robles does not limit the device to particular dimensions.  The guidance that Robles provides includes: 
(1) “The thicknesses or dimensions of the grip 20 and ring 16 and handle 22 provide for rigidity in supporting and manipulating the ring 16 when the cup 12 is located therein and, in particular, when the cup 12 has been filled with a urine specimen” in paragraph 0060; 
(2) “a handle 220 has a cross-sectional shape/size/structure and joint with the ring 222 designed to allow the handle 220 to bear the weight of a filled specimen cup 12, without the ring 222 bending or breaking from the handle 220” in paragraph 0080;
(3) “It should also be noted that, unless described as such, the relative scales of the portions of the devices as illustrated are not intended to be limiting, instead intending to be representational” in paragraph 0081.
From the above teachings, Robles suggests that the size and dimensions of the various components is left up to the designer. Designers typically choose size and dimensions of devices based on, for example, materials, user preferences, and manufacturing issues.  As such, the size and dimensions of the various components are results-effective variables that would have been optimized through routine experimentation based on the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the size and dimensions of the various components so as to obtain the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.
Alternatively, the claimed dimensions of claims 14-15 and 18-20 are not patently distinguishable from the combination since the claimed dimensions do not cause the claimed apparatus to perform any differently from the combination. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
In view of the above, the features of “wherein the outer perimeter comprises a width of approximately 1/8 of an inch” (claim 14), “wherein the inner portion comprises a width of approximately 1/2 of an inch” (claim 15), “wherein the collection portion comprises a length in a range of approximately 3 inches to approximately 4 inches” (claim 18), “wherein the planar component comprises a length of in a range of approximately 6 inches to approximately 7 inches” (claim 19), and “wherein the handle portion comprises a length of approximately 3/4 of an inch, a width of approximately 6 inches, and a thickness of approximately 1/4 of an inch” (claim 20) would have been obvious.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Phippen (US 7,128,352 B1)(Phippen).
In Regards to Claim 4: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), wherein the user is a human user (see Robles paragraph [0077] “a user…onto a person’s hand”; it is clear from this language that the user would be a human and the specimen collected is from the human user).
Phippen teaches a device for collection of a urine specimen wherein the urine specimen is collected from an animal (see Phippen: Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles with the device for collecting a urine specimen from an animal of Phippen in order to collect urine from an animal (see Phippen: Abstract). 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Kane et al. (5,147,342)(Kane).
In Regards to Claim 16: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to the inner portion comprises linear components configured in a design.
Kane teaches a system for collecting urine and other body fluids (see Kane: Abstract) with a planar component (see Kane: Figure 1, element 38) wherein the inner portion comprises linear components configured in a design (see Kane: Figure 1, element 38; there is a linear design created into the handle means). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the planar component as taught by Robles with the planar component with linear components configured into a design of Kane in order to have a design that has “the strength to support and handle the wright of the container” to collect urine (see Kane: Column 4, lines 5-15).
In Regards to Claim 17: Robles does not limit the device to particular dimensions.  The guidance that Robles provides includes: 
(1) “The thicknesses or dimensions of the grip 20 and ring 16 and handle 22 provide for rigidity in supporting and manipulating the ring 16 when the cup 12 is located therein and, in particular, when the cup 12 has been filled with a urine specimen” in paragraph 0060; 
(2) “a handle 220 has a cross-sectional shape/size/structure and joint with the ring 222 designed to allow the handle 220 to bear the weight of a filled specimen cup 12, without the ring 222 bending or breaking from the handle 220” in paragraph 0080;
(3) “It should also be noted that, unless described as such, the relative scales of the portions of the devices as illustrated are not intended to be limiting, instead intending to be representational” in paragraph 0081.
From the above teachings, Robles suggests that the size and dimensions of the various components is left up to the designer. Designers typically choose size and dimensions of devices based on, for example, materials, user preferences, and manufacturing issues.  As such, the size and dimensions of the various components are results-effective variables that would have been optimized through routine experimentation based on the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.  It would have been obvious to one of ordinary skill in the art at the time of invention to select the size and dimensions of the various components so as to obtain the designer’s preferences based on, for example, materials, user preferences, and manufacturing issues.
Alternatively, the claimed dimensions of claim 17 are not patently distinguishable from the combination since the claimed dimensions do not cause the claimed apparatus to perform any differently from the combination. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.); Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)(the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
In view of the above, the features of “wherein each of the linear components comprises a width of approximately 1/8 of an inch” (claim 17) would have been obvious.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Petersilia (US 2016/0089118 A1)(Petersilia).
In Regards to Claim 18: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the collection portion 5comprises a length in a range of approximately 3 inches to approximately 4 inches.
Petersilia teaches a urine specimen collection device (see Petersilia: Abstract) wherein the collection portion 5comprises a length in a range of approximately 3 inches to approximately 4 inches (see Petersilia paragraph [0030] “cup holder body 18 is around 4.75 inches long and around 3.0625 inches wide at its widest point”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles with the urine specimen collection device of Petersilia in order to “properly position the specimen cup under the sample provider’s urethra”  (see Petersilia paragraph [0028]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robles (US 2009/0076413 A1)(Robles) in view of Grayson (US 8,465,440 B1)(Grayson). 
In Regards to Claim 19: Robles teaches a urine specimen collection apparatus configured to collect a urine specimen from a human (see Robles: Abstract “holders for specimen collection such as urine collection and systems including holders and specimen collection cups are disclosed”), but is silent to wherein the planar component comprises a length of in a range of approximately 6 inches to approximately 7 inches.
Grayson teaches a urine collection system (see Grayson: Abstract) wherein the planar component comprises a length of in a range of approximately 6 inches to approximately 7 inches (see Grayson: Column 2, lines 23-25 “the shaft 110 is between 4 to 6 inches in length”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the urine specimen collection apparatus as taught by Robles with the urine collection system of Grayson in order to help “a user easily and comfortably collect urine in a clean and sanitary manner” (see Grayson: Column 1, lines 13-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/            Primary Examiner, Art Unit 3791